840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel J.M. DAVIS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-5787.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
Petitioner appeals the district court's judgment denying his 28 U.S.C. Sec. 2255 motion to vacate, set aside or correct his sentences.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner claimed that the district court lacked jurisdiction to impose concurrent sentences for his violations of 18 U.S.C. Sec. 287 and that his sentences amount to cruel and unusual punishment.


3
Upon consideration, we affirm the district court's judgment because petitioner committed four separate violations of 18 U.S.C. Sec. 287 for which separate sentences can be imposed and because his claim of an eighth amendment violation is frivolous.    See Swepston v. United States, 289 F.2d 166 (8th Cir.1961), cert. denied, 369 U.S. 812 (1962).  Rule 9(b)(5), Rules of the Sixth Circuit.